OPINION — AG — ** METALS — BUYING — SELLING ** THE PROVISIONS OF HOUSE BILL NO. 1305 (59 O.S. 1522 [59-1522](2)) THAT FORBIDS RETAIL JEWELERS FROM BUYING USED PRECIOUS METALS OR GEMS FOR CASH CONSIDERATION ONLY IN ORDER TO MAINTAIN THEIR EXEMPTION FROM THE PRECIOUS METAL AND GEM DEALER LICENSING ACT, "DOES NOT VIOLATE THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION." CITE: 14A O.S. 1-301 [14A-1-301](17) 59 O.S. 1501 [59-1501], 59 O.S. 1521 [59-1521] 59 O.S. 1522 [59-1522](2) (CONSUMER CREDIT CODE, PROFESSIONS AND OCCUPATIONS, RETAIL JEWELERS)  (MICAHEL AVANT-PYBAS)